Exhibit 10.1
 
AGREEMENT FOR A MEMBER OF THE BOARD OF BUSINESS ADVISORS


THIS AGREEMENT FOR A MEMBER OF THE BOARD OF BUSINESS ADVISORS (“Agreement”) is
made and entered into as of this 19th day of March 2013,  (the “Effective
Date”), by and between AMP Holding Inc., a Nevada corporation, (“Company”) and
William B. Richardson III, an individual (“Advisor”).


Recital


As part of its ongoing business, the Company desires to retain highly qualified
individuals to advise the Company with respect to certain aspects of the
Company’s business.  In furtherance thereof, the Company desires to retain
Advisor as a consultant and member of the Company’s Advisory Board, and the
Company and Advisor desire to enter into this Agreement.


1.           Term.


This Agreement shall commence upon the Effective Date and shall continue
thereafter for a period of three (3) years, unless earlier terminated in
accordance with this Agreement.


2.           Position and Responsibilities.


(a)           Commencing on the Effective Date, the Company hereby retains
Advisor, and Advisor hereby agrees to serve, as a member of the Company’s
Advisory Board (the “Advisory Board”) and as a consultant to the Company.  As
consultant and member of the Advisory Board, Advisor agrees to devote his best
efforts to provide the following services:  (a) attending any meetings of the
Advisory Board; (b) performing the duties of an Advisory Board member at such
meetings as established from time to time by mutual agreement of the Parties,
including, without limitation, meeting with Company employees, consultants and
others, reviewing the Company’s goals and assisting in the planning for and
execution of the Company’s goals and providing advice, support, techniques and
improvements in the Company’s business activities; and (c) providing consulting
services to the Company at the Company’s request, including a reasonable amount
of informal consultation over the telephone or in person one day per month or
otherwise as requested by the Company.  The services to be provided by Advisor
hereunder are referred to collectively herein as the “Services.”


(b)           Advisor represents that Advisor’s performance of all of the terms
of this Agreement and the performance of the Services for the Company do not and
will not breach or conflict with any agreement with a third party, including an
agreement to keep in confidence any proprietary information of another entity
acquired by Advisor in confidence or in trust prior to the date of this
Agreement or during the term hereof.


3.           Compensation and Benefits.


(a)        Advisor’s Fee (the “Advisor’s Fee”).  In consideration of the
services to be rendered under this Agreement, Company shall provide to Advisor
upon the Effective Date,  a non-employee Advisor’s Fee in advance of 300,000
shares of restricted Company common stock within ten (10) business days of the
Effective Date.  In addition, the Company shall issue the Advisor a Stock Option
to acquire 50,000 shares of common stock, at an exercise price of $0.25 per
share for a period of five (5) years, which such Stock Option shall vest in
equal installments of 16,666 shares per year for three (3) years commencing one
(1) year from the Effective Date.  The Stock Option shall be in the form of the
Exhibit A attached hereto.


(b)           Benefits.  Advisor shall not be eligible to participate in any
benefits made generally available by Company, including, but not limited to,
vacation leave and pay, sick leave and pay, retirement plan and related
benefits, social security, workers compensation insurance, disability insurance,
employment insurance benefits, and other benefits of any kind provided by the
Company to its employees.
 
 
 
1

--------------------------------------------------------------------------------

 

 
(c)           Expenses.  The Company shall reimburse Advisor for his reasonable,
out-of-pocket, pre-approved expenses as incurred by Advisor in connection with
its performance under this Agreement.  Advisor shall not incur any expenses
without prior consent of the Company.  Advisor agrees to provide the Company
with access to such receipts, ledgers and other records as may be reasonably
appropriate for the Company to verify the amount and nature of such expenses.


(d)           Taxes.  Advisor shall be responsible to pay any and all applicable
taxes that result from this Consulting Agreement including, but not limited to,
federal and state income taxes. Advisor shall have sole responsibilities for the
withholding of any and all applicable federal and state income taxes,
unemployment insurance tax, social security tax, and other withholding with
respect to payments made by Advisor under this Agreement.


(e)           Indemnification.  Company will indemnify and defend Advisor
against liability incurred in the performance of the Services, as set forth in
the attachment in Exhibit B.


4.           Independent Contractor.


The Parties understand and agree that Advisor is an independent contractor and
not an employee of the Company.  Advisor has no authority to obligate or bind
the Company by contract or otherwise.  Advisor will not be eligible for any
employee benefits, nor will Company make deductions from Advisor’s fees for
taxes (except as otherwise required by applicable law or regulation).  Any taxes
imposed on Advisor due to activities performed hereunder will be the sole
responsibility of Advisor.


5.           Termination.


(a)           Right to Terminate.  At any time, Advisor may be terminated and
this Agreement shall automatically terminate upon the effective date of such
termination.


Advisor may resign at any time during the term of this Agreement, and this
Agreement shall automatically terminate upon the effective date of such
resignation.  Notwithstanding anything to the contrary contained in or arising
from this Agreement or any statements, policies, or practices of Company,
neither Advisor nor Company shall be required to provide any advance notice or
any reason or cause for termination of Advisor’s status.


(b)           Effect of Termination as Advisor.  Upon termination of this
Agreement, Company shall pay to Advisor all compensation and benefits to which
Advisor is entitled up through the date of termination.  Thereafter, all of
Company’s obligations under this Agreement shall cease and the Stock Option
shall be terminated.


6.           Termination Obligations.


(a)           Advisor agrees that all property, including, without limitation,
all equipment, tangible proprietary information, documents, records, contracts,
and computer-generated materials provided to or prepared by Advisor incident to
his services belong to Company and shall be promptly returned at the request of
Company within a reasonable period following termination of this Agreement.


(b)           Upon termination of this Agreement, Advisor shall be deemed to
have resigned from all offices then held with Company by virtue of his
position.  Advisor agrees that following any termination of this Agreement, he
shall cooperate with Company in the winding up or transferring to other advisors
of any pending work and shall also cooperate with Company (to the extent allowed
by law, and at Company’s expense) in the defense of any action brought by any
third party against Company that relates to the Services.


(c)                 The Company and Advisor agree that their obligations under
this Section, as well as Sections 7 and 8, shall survive the termination of this
Agreement.


7.           Nondisclosure Obligations.


(a)           Receipt of Proprietary Information.  Advisor recognizes and
acknowledges that, in the course of the engagement of Advisor by the Company,
and as a result of the confidential relationship with the Company established
thereby, Advisor shall be receiving proprietary information of the Company and
other confidential information, including without limitation, technology and
information relating to the Company’s business or its patents, inventions,
software, know-how and other property rights (“Proprietary Information”), and
developing additional know-how and proprietary information owned by the Company
which will become Proprietary Information, and that such Proprietary Information
are highly valuable assets of the Company; provided, that technology and
information shall not be considered Proprietary Information of the Company which
are (1) known to Advisor prior to execution of this Agreement, defined herein,
(2) divulged by the Company to another without confidentiality restrictions; (3)
disclosed to Advisor by a third party or otherwise who is not in breach of any
confidentiality obligation to the Company; (4) publicly used, known or
available, not due to any unauthorized act by Advisor; or (5) disclosed by
operation of law or in response to a subpoena or order by a court of proper
jurisdiction.
 
(b)           Nondisclosure.  Advisor shall retain in strict confidence and
shall not use for any purpose whatsoever or divulge, disseminate or disclose to
any third party (other than in the furtherance of the business purposes of the
Company and at the express, written request of the Company) any Proprietary
Information, all of which are deemed confidential and proprietary.
 
(c)           Ownership.  Any methods, developments, know-how, inventions and/or
improvements whether or not patentable or subject to intellectual property
protection including, but not limited to, the Proprietary Information, and all
related materials that are (1) developed by Advisor in connection with the
performance of the Services after the Effective Date; or (2) paid for or
provided by the Company in connection with the performance of the Services
before or after the Effective Date, (collectively “Developed Property”) shall be
and remain the property of the Company.
 
(d)           Works Made for Hire.  In no way limiting the foregoing, all
Developed Property conceived or made by Advisor in connection with the Services
are “supplementary works” and “works made for hire” (as those terms are defined
in the United States Patent Trademark and Copyright Laws, 17 U.S.C. § 101) and
owned by the Company; and Advisor hereby assigns to the Company all Developed
Property which Advisor may conceive of or make in connection with the
performance of the Services.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           Disclosure; Assignment.  Advisor shall immediately disclose to
Company all Developed Property.  Advisor shall promptly shall execute and
deliver to the Company any instruments deemed necessary by the Company to effect
disclosure and assignment by Advisor to the Company of any Developed
Property.  Upon the request of the Company and at the Company’s expense, Advisor
shall execute patent and copyright applications and any other instruments deemed
necessary by the Company for the prosecution of such patent applications or the
acquisition of letters patent or registration of copyrights in the United States
and/or foreign countries which may be based in whole or in part on Developed
Property.  Notwithstanding the fact that Company may request additional written
assignments or applications, this assignment shall be deemed sufficient to
convey all of Advisor’s right, title and interest in any Developed Property.
 
(f)           Injunctive Relief.  If Advisor violates this Section 7 of this
Agreement, the Company (in addition to any other and additional rights or
remedies it may have at law, in equity or by statute) shall be entitled to
immediate and permanent injunctive relief, it being agreed that the damages
which the Company would sustain upon such violation are difficult or impossible
to ascertain in advance.  The posting of a bond shall not be required as a
pre-condition to such injunctive relief.
 
8.           Dispute Resolution.


(a)           Jurisdiction and Venue.  The parties agree that any suit, action,
or proceeding between Advisor (and his successors, and assigns) and Company (and
its affiliates, shareholders, advisors, officers, employees, members, agents,
successors, attorneys, and assigns) relating to the Agreement shall be brought
in either the United States District Court for the District of  Ohio or in an
appropriate Ohio state court and that the parties shall submit to the
jurisdiction of such court.  The parties irrevocably waive, to the fullest
extent permitted by law, any objection the party may have to the laying of venue
for any such suit, action or proceeding brought in such court.  If any one or
more provisions of this Section shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.


(b)           Attorneys’ Fees.  In the event there is any dispute concerning
this Agreement or the performance of any party hereto pursuant to the terms of
this Agreement, and any party hereto retains counsel for the purpose of
enforcing any of the provisions of this Agreement or asserting the terms of this
Agreement in defense of any suit filed against said party, each party shall be
solely responsible for its own costs and attorney’s fees incurred in connection
with the dispute irrespective of whether or not a lawsuit is actually commenced
or prosecuted to conclusion.


9.              Entire Agreement.


This Agreement, including Exhibit B on Indemnification and Exculpation are
intended to be the final, complete, and exclusive statement of the terms of
Advisor’s relationship solely with respect to his position with Company.  This
Agreement is entirely superseded and may not be contradicted by evidence of any
prior or contemporaneous statements or agreements pertaining to Advisor’s
relationship. Agreements related to Advisor’s ownership of the securities are
not affected by this Agreement.


10.           Amendments; Waivers.


This Agreement may not be amended except by a writing signed by Advisor and by a
duly authorized representative of the Company other than Advisor.  Failure to
exercise any right under this Agreement shall not constitute a waiver of such
right.


11.           Assignment.


Advisor agrees that Advisor will not assign any rights or obligations under this
Agreement, with the exception of Advisor’s ability to assign rights with respect
to the securities.  Nothing in this Agreement shall prevent the consolidation,
merger or sale of Company or a sale of all or substantially all of its assets.


12.           Severability.


If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect.  In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.


13.           Governing Law.


This Agreement shall be governed by and construed in accordance with the laws of
the State of Ohio, other than such laws, rules, regulations and case law that
would result in the application of the laws of a jurisdiction other than the
State of Ohio.


14.           Interpretation.


This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party.  Captions are used for reference purposes
only and should be ignored in the interpretation of the Agreement.


 
 
3

--------------------------------------------------------------------------------

 

 
15.           Binding Agreement.


Each party represents and warrants to the other that the person(s) signing this
Agreement below has authority to bind the party to this Agreement and that this
Agreement will legally bind both Company and Advisor.  This Agreement will be
binding upon and benefit the parties and their heirs, administrators, executors,
successors and permitted assigns.  To the extent that the practices, policies,
or procedures of Company, now or in the future, are inconsistent with the terms
of this Agreement, the provisions of this Agreement shall control.  Any
subsequent change in Advisor’s duties or compensation will not affect the
validity or scope of the remainder of this Agreement.


16.           Advisor Acknowledgment.


Advisor expressly acknowledges that Advisor has had the opportunity to consult
legal counsel concerning this Agreement, that Advisor has read and understands
the Agreement, that Advisor is fully aware of its legal effect, and that Advisor
has entered into it freely based upon his own judgment and not on any
representations or promises other than those contained in this Agreement.


17.           Counterparts.


This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


18.           Effective Date of Agreement.


This Agreement is effective as of the date first written above.



AMP Holding Inc.          Advisor:                                
By: /s/Stephen Burns
   
By: /s/William B. Richardson III
 
Printed: Stephen Burns     
   
Printed: William B. Richardson III
 
Title: Chief Executive Officer
   
 
 




                                                                              

 
4

--------------------------------------------------------------------------------

 
                                                                                                                                              

EXHIBIT A
Form of Stock Option
 
 
 
 
5

--------------------------------------------------------------------------------

 


EXHIBIT B
 


 


 
Indemnification.
 
(a) Indemnification in Proceedings.  The Company shall indemnify Advisor to the
fullest extent permitted by applicable law, as the same may be amended from time
to time (but, only to the extent that such amendment permits Advisor to broader
indemnification rights than applicable law permitted prior to adoption of such
amendment), if Advisor is a party to or threatened to be made a party to or
otherwise involved in any proceeding (including any proceeding by or in the
right of the Company to procure a judgment in its favor), for any and all
expenses, actually and reasonably incurred by Advisor in connection with the
investigation, defense, settlement or appeal of such proceeding.
 
(b) Exceptions.  Any provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement to
indemnify Advisor on account of any proceeding with respect to (i) remuneration
paid to Advisor if it is determined by final judgment or other final
adjudication that such remuneration was in violation of law, or (ii) a final
judgment or other final adjudication that Advisor’s conduct was in bad faith,
knowingly fraudulent or deliberately dishonest or constituted willful misconduct
(but only to the extent of such specific determination).  For purposes of the
foregoing sentence, a final judgment or other adjudication may be reached in
either the underlying proceeding or action in connection with which
indemnification is sought or a separate proceeding or action to establish rights
and liabilities under this Agreement.
 
 
 
 
 
 
 
 
 
 
6